Citation Nr: 1008455	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.  

2.  Entitlement to an evaluation in excess of 10 percent for 
headaches secondary to head trauma.

3.  Entitlement to service connection for macular 
degeneration, claimed as legally blind/vision impairment, to 
include as secondary to service-connected diabetes mellitus, 
type II.

4.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision rendered by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for type 2 diabetes mellitus with an evaluation of 
10 percent effective June 2, 2006.

In December 2007, the RO increased the evaluation of the 
Veteran's service-connected type 2 diabetes mellitus to 20 
percent disabling effective June 2, 2006.

In April 2008, the RO granted service connection for post-
traumatic stress disorder (PTSD), and evaluated the 
disability as 50 percent disabling.  In December 2008, the 
Veteran filed a notice of disagreement with the evaluation 
assigned, and the RO issued a statement of the case in April 
2009.  The Veteran did not file a substantive appeal with 
respect to this issue and it became final.  This issue is 
therefore not for appellate consideration.

In September 2008, the RO denied the Veteran's claims for a 
higher evaluation for his service-connected headaches, 
service connection for macular degeneration, and individual 
unemployability.  The Veteran filed a notice of disagreement 
with respect to these determinations in December 2008.  The 
RO has yet to issue a statement of the case pertaining to 
these claims.  

As the appeal regarding the evaluation of the Veteran's type 
2 diabetes mellitus involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In addition, because the 
assigned evaluation of the Veteran's service-connected 
headache disability does not represent the maximum rating 
available for this disability, the Veteran's claim 
challenging the evaluation remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

The claims of entitlement to an evaluation in excess of 10 
percent for headaches secondary to head trauma, entitlement 
to service connection for macular degeneration, and 
entitlement to individual unemployability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent medical evidence of record indicates that 
the Veteran's type 2 diabetes is manifested by use of oral 
medication and diet restriction, but is not shown to have 
required regulation of activities related to diabetes 
mellitus.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2009); 38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.119, 
Diagnostic Code 7913 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that VA has made reasonable efforts to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A.  In particular, the 
information and evidence associated with the claims file 
consists of the Veteran's service records, post-service 
treatment records, Social Security Administration records, a 
VA examination, and statements submitted by the Veteran and 
his representative in support of the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The rating criteria for diabetes mellitus are found in 38 
C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, is assigned a 100 
percent disability rating.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.  Id.

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet warrants a 20 
percent evaluation.  Id.

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  Id at Note 
(1).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

The medical evidence in this case consists primarily of VA 
treatment records and a VA examination dated in September 
2008.

The Veteran's treatment records cumulatively indicate that 
the Veteran's type 2 diabetes mellitus has been treated using 
restricted diet and oral hypoglycemic medication, including 
Glipizide.  These records do not indicate that the treatment 
of the Veteran's has included regulation of activities.  

The Veteran was also afforded a VA examination dated in 
September 2008 in connection with his claim.  The examiner 
indicated that the Veteran's claims file had been reviewed in 
connection with the examination.  The examiner indicated that 
the Veteran's diabetes mellitus had its onset in 2006.  He 
was also noted to be taking Glipizide, an oral medication, in 
connection with his condition.  The examiner indicated that 
the Veteran had episodes of hypoglycemic reactions or 
ketoacidosis, but that these did not require hospitalization.  
The Veteran was noted to see his diabetic care provider 
monthly or less often.  The examiner found that the Veteran 
was not restricted in ability to perform strenuous activity.  
The examiner found no symptoms of diabetic related peripheral 
vascular disease in the lower extremities, and no cardiac 
symptoms, neurovascular symptoms, peripheral neuropathy, skin 
symptoms, or gastrointestinal symptoms related to diabetes.  
The Veteran was noted to have progressive loss of vision that 
may be related to diabetes, and the Veteran was also noted to 
have erectile dysfunction.  In this regard, the examiner 
stated that the etiology of the Veteran's erectile 
dysfunction was not known and that the Veteran had several 
other medical problems.  The examiner stated that the 
erectile dysfunction may be from Addison's disease and that 
it predated the Veteran's diabetes mellitus.  The erectile 
dysfunction was noted to be not severe or long standing.  The 
examiner also indicated no neuropathy.  The Veteran was noted 
to be taking oral medication for erectile dysfunction.  
Neurologic examination was normal and Romberg's sign was 
negative.  There was diminished touch in the left ulnar area, 
but cranial nerve function was normal, and Babinski sign was 
negative.  The Veteran was noted to have extreme loss of 
vision (legally blind) due to macular degeneration.  After 
examination, the Veteran was diagnosed with type 2 diabetes 
mellitus without complications.  The Veteran was noted to 
have additional medical conditions, but the examiner 
indicated that there were no other conditions that could 
sometimes be complications of diabetes.  The examiner 
specifically noted that the Veteran's macular degeneration 
was not a complication of his diabetes mellitus and was not 
worsened by the diabetes.  The examiner also noted that there 
was no peripheral edema.

With respect to erectile dysfunction as a complication of the 
Veteran's diabetes mellitus, the Board notes that the 
September 2008 VA examiner did not link this condition to the 
Veteran's diabetes, and indicated that this condition 
predated the onset of diabetes.  Therefore, the issue of 
entitlement to special monthly compensation for loss of use 
of a creative organ has not been referred to the RO for 
separate disposition, as this condition has not been 
associated with the Veteran's service-connected diabetes 
mellitus.  The Board also notes that the Rating Schedule does 
not provide for a separate compensable schedular rating for 
such symptomatology alone. See  38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2008) (requiring penis deformity with 
loss of erectile power).

In addition, the Board notes that September 2008 VA examiner 
has specifically found that the Veteran's macular 
degeneration is not related to the Veteran's service-
connected type 2 diabetes mellitus, and no other 
complications related to diabetes mellitus were identified by 
the examiner or the Veteran's medical records.

As has been discussed in the law and regulations section 
above, in order for a 40 percent disability rating to be 
awarded, the service-connected diabetes mellitus must require 
insulin, a restricted diet, and regulation of activities.  
These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

The evidence of record shows the Veteran requires oral 
medication and has been placed on a restricted diet.  
However, with respect to regulation of activity (defined in 
the schedular criteria as avoidance of strenuous occupational 
and recreational activities), no health care provider has 
suggested that any of the Veteran' activities be limited.  
And the September 2008 VA examiner stated that the Veteran 
was not restricted in ability to perform strenuous activity.  
The criteria for the assignment of a 40 percent disability 
rating are not met in this case and, therefore, the higher 
rating may not be awarded.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.

Finally, in view of the Court's holding in Fenderson v. West, 
12 Vet. App. 119 (1999), the Board has considered whether the 
Veteran is entitled to staged ratings for his diabetes.  
However, upon review of all the evidence of record, the Board 
finds that at no time since service connection was granted 
has the Veteran's diabetes been more or less disabling than 
is reflected in the evaluation assigned.

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased rating for the Veteran's 
service-connected diabetes mellitus is not warranted.  The 
benefit sought on appeal is accordingly denied.

This decision is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  Additionally, 
the record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), that there is no showing that 
the Veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran  is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.   

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does meet the numerical criteria 
set forth above, as he is service-connected for post-
traumatic stress disorder, evaluated as 50 percent disabling, 
and has a total combined evaluation for his service-connected 
disabilities that is 70 percent disabling, with the highest 
individual disability being rated as 20 percent disabling.  
However, in a September 2008 rating decision, the RO denied 
the Veteran's individual unemployability claim.  The Veteran 
filed a notice of disagreement received at the RO in December 
2008.  As the RO has yet to issue a statement of the case 
with respect to this issue it has been remanded as set forth 
below.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted at this time.  


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus is denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the claims of entitlement to an evaluation 
in excess of 10 percent for headaches secondary to head 
trauma, entitlement to service connection for macular 
degeneration, and entitlement to individual unemployability, 
must be remanded for further development.  

Here, the Board notes that in September 2008, the RO denied 
the Veteran's claims for a higher evaluation for his service-
connected headaches, service connection for macular 
degeneration, and individual unemployability.  The Veteran 
filed a notice of disagreement with respect to these 
determinations in December 2008.  The Veteran, however, has 
not been provided with a statement of the case with respect 
to these issues.  

Because the RO has not issued to the Veteran a statement of 
the case with respect to his claims for a higher evaluation 
for his service-connected headaches, service connection for 
macular degeneration, and individual unemployability, a 
remand is warranted.  38 C.F.R. § 20.201, 20.300-301;  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish the Veteran a 
statement of the case regarding his 
claims of entitlement to a higher 
evaluation for his service-connected 
headaches, service connection for macular 
degeneration, and individual 
unemployability, to include notification 
of the need, and the appropriate time 
period, in which to file a substantive 
appeal to perfect an issue, in accordance 
with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


